Citation Nr: 0803332	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  03-32 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  What rating is warranted for degenerative disc disease of 
the lumbar spine since March 25, 2003?

2.  What rating is warranted for left lower extremity 
radiculopathy from May 13, 2003?

3.  What rating is warranted for left lower extremity 
radiculopathy from December 1, 2003?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran had active service from December 1965 to December 
1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2003 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Atlanta, 
Georgia, which continued a 40 percent rating for degenerative 
disc disease of the lumbar spine.  A March 2007 rating 
decision granted service connection for left lower extremity 
radiculopathy, and a separate 20 percent rating, effective 
December 1, 2003, as part of the low back symptomatology.


FINDINGS OF FACT

1.  Throughout the appellate period the veteran's lumbar 
degenerative disc disease was not manifested by either 
unfavorable ankylosis of the lumbar or thoracolumbar spine, 
or by incapacitating episodes.

2.  From March 25 to May 12, 2003, the veteran's lumbar 
degenerative disc disease of the lumbar spine was not 
manifested by lower extremity radiculopathy of a compensable 
degree.

3.  At no time during the appellate term has the veteran's 
lumbar degenerative disc disease been manifested by right 
lower extremity radiculopathy.

4.  On May 13, 2003 and thereafter, the veteran's low back 
disorder was objectively manifested by mild left lower 
extremity radiculopathy.

5.   Since December 1, 2003, the veteran's low back disorder 
has not manifested by moderately severe left lower extremity 
radiculopathy.




CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation for 
degenerative disc disease of the lumbar spine have not been 
met during the appellate term.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5289, 5292 (2003); 38 C.F.R. §§  3.102, 
3.159, 4.1, 4.3, 4.71a, Diagnostic Code 5242 (2007).

2.  Between May 13, 2003 and November 30, 2003, the 
requirements for a 10 percent evaluation, but no more, for 
left lower extremity radiculopathy were met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.124a, Diagnostic Codes 8520, 8620 (2007).

3.  Since December 1, 2003, the requirements for an 
evaluation higher than 20 percent, for left lower extremity 
radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.124a, Diagnostic Codes 8520, 8620. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
March 2007 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed him of the need to submit all pertinent evidence 
in his possession, and provided adequate notice of how 
disability ratings and effective dates are assigned.  While 
he may not have received full notice prior to the initial 
decision, after notice was provided the veteran was afforded 
a meaningful opportunity to participate in the adjudication 
of the claims, and the claim was readjudicated in the July 
2007 Supplemental Statement of the Case.  The veteran was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the veteran that reasonably affects 
the fairness of this adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  The analysis in this 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods, as reflected in the styling of the 
issues of this appeal on the cover sheet.

Analysis
Throughout the appellate term the orthopedic component of the 
veteran's lumbar degenerative disc disease has been evaluated 
as 40 percent disabling.  This is the maximum rating 
warranted for a lumbar disorder without neurological 
complications under the rating criteria in effect prior to 
and after September 23, 2002, as well as the maximum rating 
warranted without evidence of unfavorable ankylosis under 
both the pre-September 26, 2003 regulation, and the post 
September 26, 2003 regulation.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5289, 5292, 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5242, 5243 (2007).  Whether the appellant showed 
compensably disabling neurological manifestations during the 
appellate term is a question addressed below.  However, given 
that the appellant demonstrated at least some motion in each 
plane of movement during the appellate term, ankylosis has 
never been shown, and an evaluation in excess of 40 percent 
is not in order.  Id; see also Dinsay v. Brown, 9 Vet. App. 
79 (1996) (Ankylosis is the fixation of a joint).  
Historically, a September 2002 rating decision granted 
service connection for lumbosacral degenerative changes and 
muscle spasms, and assigned an initial 40 percent rating 
effective January 18, 2001.  Although the rating decision 
noted the allowance was for lumbosacral degenerative change 
and muscle spasm, the RO assigned the initial rating under 
Diagnostic Code 5292 for lumbar spine limitation of motion, 
rather than Diagnostic Code 5295 for lumbosacral strain.  See 
38 C.F.R. § 4.71a (2002).  In any event, 40 percent was the 
maximum rating under both Diagnostic Codes.  Id.  As noted, 
in the absence of unfavorable ankylosis of the entire 
thoracolumbar spine, 40 percent remains the maximum rating.  
See 38 C.F.R. § 4.71a (2007).

March 25 to November 31, 2003
The veteran asserts that he met the criteria for a 60 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  
The Board must reject this assertion as the rating criteria 
for intervertebral disc syndrome changed prior to his 
presentation of a claim on March 25, 2003.  See  67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  
The pertinent criteria require intervertebral disc syndrome 
to be rated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id., Note 1.  When evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id., Note 2.
The probative medical evidence of record for this term 
reveals no entries of physician-prescribed bed rest for the 
veteran, and neither has he asserted any.  Thus, his rating 
for this period must be determined on the basis of his 
chronic orthopedic and neurologic symptoms.
Low back-induced neurological symptoms are rated under the 
criteria for peripheral nerves.  The provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 provide the rating criteria 
for incomplete paralysis of the sciatic nerve, and therefore, 
neuritis and neuralgia of that nerve under Diagnostic Codes 
8620 and 8720 respectively.  
In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.
Complete paralysis of the sciatic nerve, which is rated as 80 
percent disabling, contemplates foot dangling and dropping, 
no active movement possible of muscles below the knee, and 
flexion of the knee weakened or (very rarely) lost.  Id.
Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis of the sciatic nerve 
which is mild, moderate or moderately severe in degree, 
respectively.  Id.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscular atrophy.  
Id.  In the veteran's case, Diagnostic Code 8620 was assigned 
for his then future left lower extremity radiculopathy.
The veteran reported radiating pain to the left leg in an 
April 2003 call to VA.  He was referred to his primary care 
physician.
A May 13, 2003 VA physical therapy consult notes the 
veteran's complaints of left-sided low back pain with 
occasional shooting pain into the left lower extremity in the 
back of his knee.  He told the therapist that no position, 
sitting or standing, gave relief from the pain.  He described 
his pain as constant throughout the day, to disturb his 
sleep, and he stated that benefits from using a 
transcutaneous electrical nerve stimulation unit were only 
temporary.  He denied bowel or bladder involvement or any 
swelling of the left lower extremity.  Examination revealed 
deep tendon reflexes at L4 and S1 as 1+ and symmetrical, and 
straight leg raising was negative.  He was issued a cold pack 
and instructed how to use it.
A June 6, 2003 VA examination report notes the veteran 
telling the examiner that he had reached the point that he 
was no longer able to work as a self-employed jewelry 
polisher due to his low back disorder.  He stated his pain 
radiated into his left leg and up to his neck.  On a scale of 
0 to 10 he described his pain as chronically 8/10.  His 
presentation was very tearful and anxious, and he ambulated 
with a protective slow gait.  The examiner noted the 
veteran's complaint that all aspects of the examination 
elicited extreme pain, including those which would not 
normally elicit pain.
Physical examination revealed the spine and hips to be in 
alignment, without swelling or tenderness.  There was spasm 
in the lumbosacral area, but the musculature was within 
normal limits.  The veteran was able to heel, toe, and tandem 
walk without effort, as well as squat and duck walk.  He 
showed motion in all planes of movement.  Romberg was 
negative.  Although the veteran was able to straight leg 
raise to 90 degrees, he reported pain at 40 degrees on the 
right and at 10 degrees on the left.  Musculoskeletal 
strength was decreased throughout the lower extremities.  
Deep tendon reflexes were 1+ and symmetrical, and sensation 
was full to the lower extremities.  With two-pound weights 
added to the ankle, the veteran was able to do 10 lifts with 
each leg, but was barely able to raise his left leg off of 
the table.  X-rays were read as showing sacralized L5 on the 
left and degenerative joint disease at L3 and L4.  The 
diagnosis was back strain with degenerative joint disease.
While the examiner's diagnosis did not include intervertebral 
disc syndrome, the findings on examination did show decreased 
muscle strength and decreased deep tendon reflexes.  In light 
of the fact that an October 2003 magnetic resonance imaging 
scan showed a disc bulge and ligamental hypertrophy at L3-L4 
without neural impact, and an asymmetric bulge and minor 
desiccation at L5-S1, as well as bilateral facet hypertrophy 
that caused minor stenosis of the exit neural foramina, the 
Board accords the veteran the benefit of the doubt, and finds 
compensable neurological symptomatology was indicated at the 
May 13, 2003 physical therapy session.  An earlier date 
cannot be assigned as there is no objective evidence of 
compensable left lower extremity radiculopathy prior to May 
13, 2003.
The veteran submitted a letter wherein he disputed the 
examination report.  Specifically, he denied the ability to 
do some of the movements the examiner noted were done to test 
his disability, such as squatting.  The disputed concerns, 
however, do not impact the neurological portion of the 
examination.
When compared to the criteria for complete paralysis of the 
sciatic nerve, the Board finds that the veteran's 
neurological presentation at the May 13, 2003 VA physical 
therapy session more nearly approximated a 10 percent rating 
for mild sciatic nerve neuritis, rather than a higher rating.  
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5243; § 4.124a, 
Diagnostic Code 8620.  The examiner noted the veteran to 
still decreased deep tendon reflexes.  No additional 
pertinent pathology was shown at either May or June 2003 
studies which would justify an evaluation in excess of 10 
percent.  Indeed, the June 2003 study showed full sensation 
in his lower extremities and only mild decreased muscle 
strength.  Hence, a compensable evaluation is not warranted 
prior to May 13, 2003, for left lower extremity 
radiculopathy, and an evaluation in excess of 10 percent is 
not warranted for the period from May 13, 2003 to November 
30, 2003.
Since December 1, 2003
An October 2003 entry notes a request for a neurological 
consult, as the veteran had presented with complaints of 
progressive left lower extremity weakness, left leg numbness, 
and pain radiating to the left leg.  The December 1, 2003 
neurological consult notes the examiner's assessment of the 
September 2003 left MRI as negative.  Motor examination 
revealed normal muscle tone and bulk in all extremities, and 
no fasciculations.  The examiner noted decreased cooperation 
in both lower extremities because of questionable complaints 
of pain, but the examiner noted at least 4.5/5 strength in 
all muscle groups.  Knee jerks were 2 and symmetrical, but 
the ankle jerk was absent bilaterally.  Straight leg raising 
was positive at 40 degrees, and the lumbosacral muscles were 
spastic to palpation.  Sensation to pin prick was decreased 
in the L5-S1 distribution bilaterally.  Gait was normal, the 
veteran was able to walk on his heels and toes, and tandem 
gait was normal.  An August 2003 X-ray was read as showing 
minimal osteoarthritic spurring of the lumbar vertebral 
bodies with no fracture or subluxation.  The neurologist's 
assessment was lumbosacral degenerative disc disease with 
clinical evidence of left L5-S1 radiculopathy and pain 
syndrome.
A late December 2003 neurological entry notes the veteran's 
symptoms were unchanged from the early-December 2003 
findings.  A nerve conduction study of both lower extremities 
was normal, as also was a needle-electromyographic study.  
Nonetheless, the examiner opined that, despite the normal 
electromyographic and mild changes on magnetic resonance 
imaging, the veteran had left L5 and S1 radiculopathy with 
chronic pain syndrome.  The examiner also referred the 
veteran for a neurosurgery consult.
The March 2004 VA neurosurgery consult noted the veteran 
still denied bladder or bowel involvement, and that a 
magnetic resonance imaging scan showed L5-S1 disc herniation 
with foraminal narrowing.  The date of the scan is not noted.  
Also noted was that the veteran had failed medical 
management, but physical therapy was mildly helpful.  
Examination revealed full power, intact sensation, 2+ 
reflexes, and no clonus, toes down.  The assessment was L5-S1 
disc herniation causing left S1 radiculopathy.  The veteran 
was offered surgery, but he opted to try physical therapy 
again.
The April 2004 VA examination report notes that the veteran 
reported a significant deterioration since the June 2003 
examination.  The veteran continued to show lumbar motion in 
each plane of movement.  Objective neurological study 
revealed decreased lower extremity musculoskeletal strength.  
Deep tendon reflexes were 1+ and symmetrical, and the veteran 
reported decreased sensation, left greater than right.  The 
veteran was unable to detect four out of six proprioception 
toe maneuvers.  The diagnosis was the same as at the 2003 
examination.
VA neurological outpatient records show the veteran's 
neurological symptoms to have remained essentially the same.  
A September 2006 magnetic resonance imaging scan was 
interpreted in November 2006 by a neurosurgeon to show mild 
changes at L4-L5 with mild left disc bulging.  The veteran 
continued to complain of left leg and foot numbness but 
denied weakness.  He was taking Vicodin, Neurontin, and 
Etodolak.  Examination revealed positive straight leg raising 
on the left at 60 degrees.  Motor examination revealed 5/5 in 
all muscle groups, left extensor hallucis longus was 4+/5 
with pain limitation.  There was a slight decrease in light 
touch and pin prick at the left L5 dermatome.  Deep tendon 
reflexes were hypoactive bilaterally in the lower 
extremities.  Toes were downgoing and there was no clonus 
bilaterally.  The assessment remained left L5 radiculopathy.
At the June 2007 VA examination the veteran again showed 
motion in each plane of lumbar movement.  Straight leg 
raising produced no muscle spasms or radicular symptoms on 
the right, but passive straight leg raising produced pain and 
spasm on the left at 35 degrees.  No weakness, fatigue, or 
lack of endurance was noted.
When compared to the findings needed to approximate complete 
paralysis of the sciatic nerve, the Board finds the veteran's 
neurological symptoms do not approximate or meet the criteria 
for moderately severe or severe incomplete paralysis for the 
current period.  38 C.F.R. § 4.7.  There is no evidence of 
muscular atrophy, let alone marked atrophy, and the decreased 
reflexes and sensation are actually mild.  When the two are 
combined, however, the veteran's neurological component of 
his low back disability picture approximates moderate 
incomplete paralysis and his current 20 percent rating.  Id.  
The Board notes the November 2006 findings of hypoactive deep 
tendon reflexes in both lower extremities, but the examiner 
did not diagnose any right sided pathology, and as noted 
electrodiagnostic studies were negative for any right sided 
involvement.  The diagnosed radiculopathy was confined to the 
veteran's left side.
Thus, the veteran's left lower extremity radiculopathy 
warranted a 10 percent rating for mild left neuritis of the 
sciatic nerve as of May 13, 2003.  As of December 1, 2003, 
his left lower extremity neuritis more nearly approximated 
his assigned 20 percent rating.  38 C.F.R. § 4.124a, 
Diagnostic Code 8620.
In reaching this decision the Board considered the doctrine 
of reasonable doubt and, where applicable, accorded it to the 
veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an increased rating for orthopedic 
manifestations of degenerative disc disease of the lumbar 
spine since March 25, 2003, is denied.

Entitlement to a 10 percent evaluation for left lower 
extremity radiculopathy effective May 13, 2003, is granted 
subject to the law and regulations governing the award of 
monetary benefits.

Entitlement to a rating higher than 20 percent for left lower 
extremity radiculopathy since December 1, 2003, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


